10

11

12

13

14

15

16

17

18

19

20

21

on

a

THE HONORABLE SHARON L. GLEASON
Law Office of Suzanne Lee Elliott
1300 Hoge Building
705 Second Avenue
Seattle, WA 98104-1705
(206) 623-0291
Fax (206) 623-2186
Email: suzanne-elliott@msn.com

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA, No. 3:16-cr-0086-SLG
Plaintiff, WAIVER OF PHYSICAL PRESENCE
FOR AUGUST 31, 2021 STATUS
vs. CONFERENCE

JOHN PEARL SMITH, II,

Defendant.

 

 

 

WAIVER
I, John Pearl Smith, hereby waive my physical presence at the August 31, 2021

status conference.

Dated this 25th day of August, 2021.

   

 

 

John Pearl Smith, IT

WAIVER OF PHYSICAL PRESENCE - 1

U.S. V. SMITH, NO. 3:16-CR-0086-SLG
Case 3:16-cr-O0086-SLG Document 1106 Filed 08/25/21 Page 1 of 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CERTIFICATE OF SERVICE
I, SUZANNE LEE ELLIOTT, hereby certify that on August 25, 2021, I
filed foregoing document with the United States District Court’s Electronic
Case Filing (CM/ECF) system, which will serve one copy by email on

Assistant United States Attorney KAREN VANDERGAW, et. Al.

/s/ Suzanne Lee Elliott
Email: suzanne-elliott@msn.com

WAIVER OF PHYSICAL PRESENCE - 2

U.S. V. SMITH, NO. 3:16-CR-0086-SLG
Case 3:16-cr-O0086-SLG Document 1106 Filed 08/25/21 Page 2 of 2

 
